Continuation of 12:
The AFCP request filed 8/24/2021 has been fully considered but does not place the case in condition for allowance for the following reasons:
The proposed amendments change the scope of independent claims 1 and 21 and their dependents, overcoming the rejection of record but raising new issues that require further search and/or consideration. An updated search was conducted and identified new prior art, as indicated below. In view of the newly cited prior art, the proposed amendments do not clearly place the case in condition for allowance. Applicant's arguments rely on the proposed amendments which have not been entered.
The proposed amendments to claims 1 and 21 include the newly added limitation “…the long channel gate is longer than the extended portion…in a second direction different from the first direction.”  In the rejection of record (Final rejection dated 6/28/2021), claims 1 and 21 were rejected under 35 USC § 102 as being anticipated by Inaba (PG Pub. No. US 2010/0025767 A1).  As acknowledged by the Applicant, Inaba teaches long channel gate G21 is longer than extended gate contact portion H22 in a first direction (fig. 4: G21 is longer than H22 in a vertical direction).  The Applicant asserts that since G21 is shorter than H22 in the lateral direction, Inaba does not teach the newly recited limitation above.
However, the Examiner notes that the features upon which applicant relies (i.e., the gate electrode longer than the wiring in the lateral direction) are not recited in the rejected claim(s).  Rather, the claims merely require the gate electrode be longer than the wiring “in a second direction”.  For example, the second direction could be interpreted to mean a second vertical direction (i.e. parallel to the first direction), a thickness direction, a diagonal direction, or any other direction different than the first vertical direction.  In one example, Breil et al. (PG Pub. No. US 2016/0155845 A1) teaches a FinFET device including a first (left) direction 715 and a second (right) direction 714 different than the first direction (¶ 0062 & fig. 7). In fig. 4 of Inaba, G22 extends in two vertical directions (up and down) longer 
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, Inaba does not particularly limit the number of fins which are included in the device layout.  One of ordinary skill could extend the layout to include additional fins, along with a corresponding increase in the width of gate G22, to increase the amount of current produced in the transistor structures.  Such a modification represents nothing more than a duplication of essential working parts, and/or a change in size of the device components disclosed by Inaba.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Similarly, a change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955).
Since the previously-recited prior art appears to read on the proposed claim limitations, and/or could be modified by one of ordinary skill in the art to obviate the proposed claim limitations, a decision on determining allowability could not be made within the guidelines of the AFCP.
In addition, a complete search for new prior art which could anticipate or obviate the proposed amendment could not be completed within the guidelines of the AFCP.  



/BRIAN TURNER/               Examiner, Art Unit 2894